IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ANTONIO SIERRA,                              :   No. 629 MAL 2021
                                             :
                    Petitioner               :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
                                             :
                    Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 9th day of May, 2022, the Application for Relief and the Petition

for Allowance of Appeal are DENIED.